Per Curiam,
The assignments of error filed in this case do not confprm to the rules of this court, and cannot be considered. Bule 16, provides, “When the error assigned is to the admission or rejection of evidence, or to the striking out or refusal to strike out evidence, the specification must quote the questions pr offers, the ruling of the court thereon, and the evidence admitted or rejected, stricken out or which the court refuses to strike out, together with a reference to the page of the paper book or appendix where the matter may be found in its regular order in the printed evidence or notes of trial. When the error alleged is the admission or rejection of a writing, a full copy of the writing must be printed in the paper book. Any assignment not according to this and the rule immediately preceding will be disregarded.”
This rule has been called to the attention of the profession in many cases, and must be enforced: Norristown Boro. v. Fornance, 1 Pa. Superior Ct. 129; Commonwealth v. Cummings, 45 Pa. Superior Ct. 211. Every specification of error must be self-sustaining and embody everything necessary to its determination in the appellate court; a mere reference to a page elsewhere, on which some of the essential matters, relating to the specifications appear, is not sufficient: 26 Pa. Superior Ct. 319. Moreover, the opinion of the trial judge, in refusing *48to grant a new trial conclusively answers every suggested objection urged by the appellant on this appeal.
The judgment is affirmed, and it is ordered that the' defendant, the appellant, appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of it, that had not been performed at the time this appeal was taken.